DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1-9, 11-13, and 16-23 are currently pending. This is the first office action on the merits of the claims. Non-elected claims 16 and 17 are withdrawn from consideration because they do not encompass the elected subject matter. Claims 1-9, 11-13, and 18-23 are currently under consideration.

Election/Restrictions
Applicant’s election of Group II in the reply filed on Feb. 2, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. 

Applicant’s election of species in the reply filed on May 18, 2021 is acknowledged. Applicants elected the following species:
A specific binding peptide sequence: RGDLGLS (SEQ ID NO: 2) 
A specific muscular disease: muscular dystrophy


Information Disclosure Statement
The information disclosure statements (IDS) is being considered by the examiner.

Specification
	The disclosure is objected to because of the following informality: 
	p. 29 line 14 AAVS1_P1 should be replaced with AAV9S1_P1 for consistency with the chart in Fig. 9 of the drawings. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-9, 11-13, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for transducing a vector genome by , does not reasonably provide enablement for preventing a muscle disease by doing so.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
There are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is “undue”. These factors include, but are not limited to:
1. The breadth of the claims;
2. The nature of the invention;
3. The state of the prior art;
4. The level of skill in the art;
5. The level of predictability in the art;
6. The amount of direction provided by the inventor;
7. The presence or absence of working examples;
8. The quantity of experimentation necessary needed to make or use the invention based on the disclosure. See In re Wands USPQ 2d 1400 (CAFC 1988):
The breadth of the claims and the nature of the invention:
Although addressing the systematic administration and tissue distribution of a vector genome by contacting a subject with an AAV capsid, the disclosure does not indicate how one of ordinary skill would apply the method to prevent the elected disease species (i.e., muscular dystrophy) or any other muscular disease. Accordingly, the claims encompass prevention of any muscular disease. Thus, the claim scope is unduly broad with respect to the encompassed limitation of preventing a muscular disease.

DUAN, Molecular Therapy; 26(10): 2337- 2356, Pub: Oct. 12, 2018 provides a review of gene therapy using AAV capsid delivery of micro-dystrophin vectors for treatment of the elected species Duchenne’s muscular dystrophy (DMD). This condition is caused by a mutation in the dystrophin gene. Duan indicates that the dystrophin gene is too large to insert into an AAV vector (5kb), requiring the development of “micro-dystrophin”, because even mini-dystrophin is too large a sequence. (p. 2338, Col. 2, 2nd par.). At the time of publication 30 micro-dystrophin genes had been published, none of which was capable of preventing muscular dystrophy. (Tables 1 and 2) Figure 1 illustrates the timeline of AAV gene therapy and AAV micro-dystrophin therapy. ([p.2338]). Additionally, there are concerns around potential persistent lethargy, muscle atrophy and contracture, systemic innate immune responses, liver toxicity, thrombocytopenia, and disseminated intervascular coagulation resulting from high-dose AAV treatments. (p. 2343; Table 6). Table 3-5 outlines the results of AAV micro-dystrophin studies indicating Improvement, but no prevention. Another factor in the development of AAV-micro-dystrophin therapy is the selection of an appropriate promoter; Duan lists 7. (p. 2348).
Therefore, the level of predictability in the art is dependent on many factors, as outlined above. While the design of an effective AAV capsid is important, the state of the art requires vast amounts of experimentation, trial design, and data (i.e. phase 0, I, II, III, and IV clinical trials) to support a claim of prevention. 
The level of skill in the art:
The level of skill would be high, most likely at the Ph.D. level.
The amount of direction provided by the inventor and the existence of working examples:
	Examples 1-5 describe the results of administering a vector genome and tracking its transcription in various tissues with a focus on the effects of various heptapeptide inserts on gene transduction. ([0069]- [0081]; FIGs. 1-12). However, regarding the use of the claimed AAV capsid in the 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention' s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation. One wishing to practice the presently claimed invention would have to produce an AAV capsid polypeptide bonded to a bonding peptide comprising an amino acid sequence comprising the amino acid sequence RDGXXXX, further comprising a micro-Dystrophin capable of resulting a statistically significant portion of subjects of a cohort or population are effectively prevented from suffering from a disease or disorder referred to herein or its accompanying symptoms. As discussed in the predictability section (above), there is no known micro-dystrophin capable of preventing DMD known to date, Thus the quantity of experimentation is likely to be extremely high.
	All other claims depend from claim one; therefore, claims 2-9, 11-13, and 18-23 are also rejected.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-4, 8-9, 12-13, 18-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PERABO, US-2005/0106558-A1, Pub: May 19, 2005.
	Regarding Claims 1-2, 4, 12-13, 18, and 19-20, Perabo discloses a screening, insertion, and production method and teaches administration of AAV2 modified virions comprising RGDXXXX (SEQ ID NO: 4/ instant SEQ ID NO: 1) and RDGAVGV (instant SEQ ID NO: 3) for treatment of genetic defects. ([0164]; [0205]; [0212]; [0231]- [0234]; and [0168]- [0171]; claim 160).
	Thus, claims 1-2, 4, 12-13, 18, and 19-20 are anticipated by Perabo.

Claims 1-4, 7-9, 12-13, 18-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MICHELFELDER, PLoS ONE, 4(4): e5122, Pub: Apr. 9, 2002, on IDS. 
	Regarding claims 1-4, 12-13, and 18-20, Michelfelder discloses intravenous administration of AAV2 capsid vectors comprising covalently inserted RGDXXXX species; specifically, the amino acid sequence consisting of RGDLGLS (instant SEQ ID NO: 2) to a subject. (pg. 4, Col. 2, results section; pg. 5: Table 1; Col. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-13, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over PERABO, US-2005/0106558-A1, Pub: May 19, 2005, in view of RUOSLAHTI, Annu. Rev. Cell Dev. Biol.; 12: 697-715, Pub: 1996; BURKIN, Cell Tissue Res;296: 183-190, Pub: 1999; MICHELFELDER, PLoS ONE, 4(4): e5122, Pub: Apr. 9, 2002, on IDS; WANG, Expert. Opin. Drug Deliv.; 11(3): 345-364, Pub: 2014, on IDS; VARADI, Gene Therapy; 19: 800-809, Pub: Sep. 29, 2011, on IDS; YU, Gene Therapy; 16(8): 953-962, Pub: May 28, 2009, on IDS; KAY, US-2017/0159026-A1, Pub: Jun. 8, 2017; and HIROYUKI, US-20150126588-A1, Pub: May 7, 2015; and evidenced by OA APPENDIX: SEQ ID NO 14_pep__vs__AAV9_Genbank Acc. No_AAS99264.1_pep__align.txt.
	As applied to claims 1-2, 4, 12-13, 18, and 19-20 (above), Perabo discloses a randomized insertion, screening, and production method and teaches administration of AAV2 modified capsids comprising RGDXXXX (SEQ ID NO: 4/ instant SEQ ID NO: 1) – including RGDAVGV (rAAV-M07A/ instant SEQ ID NO: 3) and RGDTPTS (rAAV-M07T) – inserted at amino acid position 587 of AAV2, for treatment of genetic defects. ([0164]; [0205]; [0206]; [0208]; [0212]; [0231]- [0234]; and [0168]- [0171]; claim 160). 
	Perabo does not explicitly teach muscular dystrophy or insertion of the amino acid sequence consisting of RGDLGLS (SEQ ID NO: 2).
	Regarding claims 1-4, 8, 9, 12-13, 18-20, and 23, Ruoslahti teaches that RGD (Arg-Gly-Asp) binds α7β1; and is the smallest active unit in known integrin binding peptides. (pg. 699, Table 1; pg. 698, final par., 1st line). In addition, Burkin teaches that functions of α7β1 include the migration and proliferation of developing myoblasts, the formation and integrity of neuromuscular and myotendinous junctions, and the “gluing” together of muscle fibers that is essential to the generation of contractile force. The α7β1 integrin appears to be both directly and indirectly causally related to several muscle diseases. Enhanced expression of α7β1-mediated linkage of the extracellular matrix is seen in Duchenne muscular dystrophy and may compensate for the absence of the dystrophin-mediated linkage. (Abstract) Burkin also discloses that immunofluorescence and Western blots demonstrated an increase in α7β1 protein in patients with Duchenne muscular dystrophy compared to normal skeletal muscle. (pg. 188, Col.2, last par.). 
	Further, Michelfelder discloses administration of AAV2 capsid vectors modified by RGDXXXX species – including the amino acid sequence consisting of RGDLGLS (instant SEQ ID NO: 2) – to a subject, resulting in a significant increase in capsid transduction (17.8-fold increase over wild type). (pg. 5, Table 1; pg. 6, Figure 2).
	Therefore, it would have been obvious to combine Perabo’s teaching of targeting integrins and treating genetic diseases by administration of RDGXXXX (SEQ ID NO: 4/ instant SEQ ID NO: 1) or RGDAVGV (rAAV-M07A/ instant SEQ ID NO: 3) – inserted at amino acid 587 of an AAV2 capsid – with the teachings of Ruoslahti and Burkin. Specifically, that RGD peptides having the ability to target 7β1 in subjects at risk for or presenting with Duchenne muscular dystrophy (DMD). Further, it would have been obvious to substitute one known RGDXXXX peptide (i.e., RGDAVAG { rAAV-M07A/ instant SEQ ID NO: 3}) – as taught by Perabo – with another RGD species known to increase transduction of AAV2 capsids (i.e., RGDLGLS {instant SEQ ID NO: 2}, as disclosed by Michelfelder)  – at the time of filing – with a high expectation of successfully administering an AAV capsid polypeptide comprising instant SEQ ID NO: 2 at amino acid position 587 of AAV2 for the targeting of integrins specifically upregulated in comparison to normal (striated) skeletal muscle by DMD. 
	The disclosure of Perabo, taken in view of Michelfelder, Ruoslahti and Burkin (P.M.R.B.) does not disclose the use of AAV9, insertion of peptide sequences at positions 588 and/ or 589 of AAV9, P504A and/or G505A, or contacting a subject with a host cell.
	Regarding claims 5, 7, and 21, Wang discloses local and systemic administration of AAV 1-9. for muscular dystrophy. (Table 2). Wang teaches that AAV9 holds potential to treat muscular dystrophy because both skeletal muscle and cardiac muscle require correction for maximal therapeutic benefit. (pg. 349, Col. 1). In addition, Wang teaches that AAV9 achieves widespread gene transfer after intramuscular injection due to its ability to permeate epithelial cells and enter the bloodstream. (pg. 346, Col. 2, 2nd full par.).
	Therefore, one of ordinary skill would have been motivated to substitute one AAV capsid polypeptide (AAV2, as disclosed by Perabo) with another (AAV9, as taught by Wang) with a reasonable expectation of successfully achieving the widespread skeletal and cardiac muscle distribution necessary for treating muscular dystrophy by increasing endothelial permeability and transduction.
	In addition, Varadi discloses that heptapeptides displayed at amino-acid residue A589 modulate the transduction efficiency of AAV9 vectors in human endothelial cells. (pg. 800, Col. 2, final par.). Specifically, RGDLRVS (consistent with RGDXXXX {instant SEQ ID NO: 1}) was the most prominent sequence derived from the method and demonstrating increased transduction efficiencies. (pg. 802, Col. st par.; Col. 1, par. spanning Col.1 and Col. 2; and Figure 2). Varadi also discloses that amino acid position 588 of AAV2 corresponds with amino acid position 589 of AAV9, in the context of heptapeptide insertion for increasing transduction of the construct. (pg. 801: Figure 1; Col. 1; pg. 804, Col.2, Discussion section). 
	Thus, one of ordinary skill would be aware of the relationship of AAV2 to AAV9 and possess the skill and motivation to insert RGDXXXX (instant SEQ ID NO: 1) sequences in the corresponding position of either species of their choosing with a high expectation of success. 
	Further, Yu discloses insertion of the amino acid sequence comprising a heptapeptide, ASSLNIA (MPT), at amino acid positions 587 and 588 of AAV2; as well as, administration of luciferase vectors packaged in unmodified AAV2, AAV2587MTP, and AAV2588MTP to a subject (pg.597, Col. 1, par. 2). Yu discloses that AAV2587MTP increased transduction in skeletal muscle – including a significant increase in diaphragmatic muscle transduction - and cardiac muscle to a greater degree (24.3 v. 1.82-fold increase) than AAV2588MTP. In addition, AAV2587MTP demonstrated decreased cellular transduction of the liver than wild type AAV2. (pg. 958, Figure 5; pg.957, Col. 2). 
	Therefore, taken in light of Varadi, one of ordinary skill would understand the correspondences between amino acids 587 and 588 of AAV2 and amino acids 588 and 589 of AAV9. Further, one would be motivated to insert a heptapeptide specific for targeting muscle cells – particularly skeletal muscle, cardiac muscle, and diaphragmatic muscle – at position 588 and/ or 589 of AAV9 with a high expectation of successfully increasing target cell transduction and decreasing liver cell transduction at the time of filing. 
	Thus, one having ordinary skill in the art would have been motivated to combine the teachings of the prior art [i.e., administering an AAV capsid polypeptide comprising instant SEQ ID NO: 2 (or any RGDXXXX {instant SEQ ID NO: 1} heptapeptide) at amino acid position 587 of AAV2 for the targeting of integrins specifically upregulated in comparison to normal (striated) skeletal muscle by DMD] with the 
	Regarding claims 6 and 22, Hiroyuki discloses administration of AAV9 with a double alanine mutation to a subject. ([0038]; Figure 21). Specifically, P504A and G505A double mutation demonstrated near wild type AAV9 transduction in heart muscle, while reducing liver uptake. ([0008]; [0094]; [0038]; [0040], Figure 23; [0131], Table 4). 
	Thus, it would have been obvious, at the time of filing, for one having ordinary skill in the art to apply the double mutation of AAV9 – consisting of P504A and P505A (Hiroyuki) – with the teachings of Perabo – as modified above – with a high expectation of successfully decreasing the transduction of the AAV capsid polypeptide into Liver cells, while maintaining effective transduction into target cells. (Hiroyuki).
	Regarding claims 11-13, Kay discloses administration of AAV 1-9 variant capsid polypeptides modified – to include insertion and substitution of at least one amino acid - to increase transduction and tropism in human skeletal muscle tissue or cells – maintaining at least 85% sequence homology to the non-variant parent – for treatment of Muscular Dystrophy. ([0113]; [0126]; [0132]- [0133]; [0141]- [0142]; [0184]- [0185]; [0195]; [0257]- [0258]; and [0284]). In addition, Kay specifically discloses SEQ ID NOs: 1-6 and 8 – all containing the amino acid sequence RGNREAA – resulting in increases in functional transductions from 25-1,390- fold to their highest marker, rAAV8. ([0276]). Kay also teaches 
	Therefore, all of the variant capsid polypeptides described in the claims (an AAV with heptapeptide insertion with or without two additional substitutions) would be obvious variants of Kay because the combination results in a 94.8% query match with 98.3% local similarity to non-variant parent, AAV9. (As evidenced by SEQ ID NO 14_pep__vs__AAV9_Genbank Acc. No_AAS99264.1_pep__align.txt). It is noted that the MPEP states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  See MPEP § 2144.06(II).  In addition, one having ordinary skill in the art would be motivated to apply the various administration routes described by Kay to the variants of Perabo with a high expectation of successfully treating muscular dystrophy by contacting the subject via direct administration, administration of a pharmaceutical composition, or by administration of a host cell comprising an AAV capsid polypeptide at the time of filing.	
	Thus, claims 1-9, 11-13, and 18-23 are rendered obvious.

Conclusion

Claim Summary: claims 1-9, 11-13, and 18-23 are rejected. No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658